DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (U.S. Patent Pub. No. 2017/0262109, from hereinafter “Choi”) in view of Tao et al. (U.S. Patent Pub. No. 2016/0204183, from hereinafter “Tao”) in view of Saitoh et al. (U.S. Patent Pub. No. 2018/0314098, from hereinafter “Saitoh”).
Regarding Claim 1, Choi in Fig. 1-6 teaches a semiconductor device comprising: a substrate (100) having a first region (1A), a second region (2A), and a region (BA) between the first and second region that is exposed; a pair of first insulating films (110) over the substrate and in contact with the substrate in the first region and the second region; a pair of second insulating films (160) over and in contact with the region (BA) that is exposed, the pair of second insulating films being spaced from each other and respectively in contact with a first sidewall and a second sidewall of the first insulating films (Fig. 5D); and a plurality of wirings (720/720a) over and in contact with the pair of first insulating films and the pair of second insulating films, the plurality of wirings being in contact with the substrate the region (BA) that is exposed (see Fig. 5D specifically, ¶’s 0055-0069, 0094-0109 and 0161).
Choi fails to specifically teach wherein the region of the substrate that is exposes specifically comprises a trench overlapping with the region (BA) between the first region and second region and having a first sidewall and a second sidewall facing each other.
Tao teaches a display device comprising a substrate (30) having a first region (14A), a second region (14C) and a trench overlapping with a region (14B) between the first region and second region and having a first sidewall and a second sidewall facing each other (Fig. 4-6 and more specifically Fig. 12; ¶’s 0042-0046 and 0055-0060). 
In view of the teachings of Tao, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Choi to include wherein the region of the substrate that is exposes specifically comprises a trench overlapping with the region between the first region and second region and having a first sidewall and a second sidewall facing each other because the substrate comprising a trench in the region between the first and second region will provide for additional flexibility and stress relief when the substrate is bent/folded. 
Choi also fails to specifically teach wherein each of the pair of second insulating films is not in contact with an upper surface of the first insulating film. 
Saitoh in Fig. 15-16 teaches a similar semiconductor device comprising: a substrate (211) having a first region and a second region, and a region (NLA1) between the first and second region that is exposed; a pair a first insulating films (216/219) over the substrate and in contact with the substrate in the first and second region, and a pair of second insulating films (230) over and in contact with the region (NLA1) that is exposed, the pair of second insulating films being spaced from each other and respectively in contact with a first and second sidewall of the first insulating films, wherein each of the pair of second insulating films is not in contact with an upper surface of the first insulating film (¶’s 0080-0083). 
In view of the teachings of Saitr5oh, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Choi to include wherein each of the pair of second insulating films is not in contact with an upper surface of the first insulating film because this is an alternative obvious matter of design choice wherein the second insulation films are only formed in contact with the sidewalls of the trench and not formed on top of the first insulating films. Such a configuration will allow the second insulating films to still provide stress relief, as well as, moisture protection without being formed on the upper surface of the insulating film creating another uneven surface of the plurality of wires to navigate and be formed thereon. 
Regarding Claim 2, both Choi and Saitoh teaches that one of the pairs of second insulating films and the other of the pair of second insulating films are apart from each other (Fig. 5D and Fig. 16, respectively). 
Regarding Claim 3, as in the combination above, if the teachings of Choi are modified with the second insulation films of Saitoh, then the plurality of wirings would be in contact with a side surface and a top surface of each of the pair of first insulating films because the second insulation films would obviously only be formed on a lower portion of the trench sidewalls leaving side surfaces and the top surface of the pair a first insulating films exposed to wire formation (Choi – Fig. 5D and Saitoh – Fig. 16). 
Regarding Claim 4, as in the combination above, Saitoh teaches wherein surfaces of the pair of second insulating films are inclined from the first sidewall and the second sidewall in cross-sectional view (Fig. 16). 
Regarding Claim 7, Choi teaches a pair of third insulating films (120) over the first region and the second region, respectively, and sandwiched by the pair of first insulating films; and a pair of fourth insulating films (130) in contact with surface of the pair of third insulating films, the pair of fourth insulating films being spaced away from the pair of first insulating films. Furthermore, as in the combination above, if Choi was modified with the second insulating films of Saitoh only on the first and second sidewalls of the trench adjacent to the first insulating films only, then the plurality of wirings would be in contact with the pair of third insulating films and the pair of fourth insulating films as claimed (Choi – Fig. 5D and Saitoh – Fig. 16).
Regarding Claim 8, Choi teaches wherein the pair of first insulating films (110) includes an inorganic compound containing silicon (¶’s 0075-0076), and the pair of second insulating films (160) includes an organic compound containing carbon, oxygen, and hydrogen (¶ 0077, 0079, 0085, 0092 and 0104).
Regarding Claim 11¸ as in the combination above, Choi and Tao teach a bent portion (BA and 14B, respectively) overlapping with the trench in side view (Fig. 5D and Fig. 7, respectively). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the pair of second insulating films is partly covered by the pair of first insulating films.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach a pair of fourth insulating films over and in contact with the pair of first insulating films, respectively, the pair of fourth insulating films being in contact with the pair of third insulating films, respectively, wherein top surfaces of the pair of insulating films are exposed from the pair of fourth insulating films, and the plurality of wirings is in contact with the pair of third insulating films and the pair of fourth insulating films.

Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the pair of fourth insulating films includes an organic compound containing carbon, oxygen and hydrogen. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Son et al. (U.S. Patent Pub. No. 2016/0233289) teaches a similar display device, comprising a substrate having a first region, a second region, and a trench overlapping with a region between the first region and second region and having a first sidewall and a second sidewall; a first insulating film over and in contact with the substrate in the first and second region and the first sidewall and second sidewall of the trench; and a second insulating film in the trench in contact with the first insulating film. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        October 7, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894